          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 1 of 19



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11 STEPHEN BUSHANSKY, On Behalf of                    )   Case No.
   Himself and All Others Similarly Situated,         )
12                                                    )
                                                      )
                   Plaintiff,                         )   CLASS ACTION
13
                                                      )
14           v.                                       )   COMPLAINT FOR VIOLATIONS OF
                                                      )   THE FEDERAL SECURITIES LAWS
15 RESTORATION ROBOTICS, INC., RYAN                   )
   RHODES, FREDERIC MOLL, JEFFREY                     )   JURY TRIAL DEMANDED
16 BIRD, GIL KLIMAN, CRAIG TAYLOR,                    )
                                                      )
   SHELLEY THUNEN, and KEITH                          )
17
   SULLIVAN,                                          )
18                                                    )
                Defendants.                           )
19                                                    )
                                                      )
20                                                    )
                                                      )
21
            Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his
22
     complaint against defendants, alleges upon personal knowledge with respect to himself, and upon
23

24 information and belief based upon, inter alia, the investigation of counsel as to all other allegations

25 herein, as follows:

26

27

28
                                      -1-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 2 of 19



                                       NATURE OF THE ACTION
 1

 2          1.      This is a class action brought by Plaintiff on behalf of himself and the public

 3 stockholders of Restoration Robotics, Inc. (“Restoration Robotics” or the “Company”) against

 4 Restoration Robotics and the members of its Board of Directors (the “Board” or the “Individual

 5
     Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934
 6
     (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
 7
     (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a stock issuance (the “Stock
 8
     Issuance”) in connection with a proposed transaction, pursuant to which Radiant Merger Sub, Ltd.,
 9

10 (“Merger Sub”) a direct, wholly-owned subsidiary of Restoration Robotics, will merge with and

11 into Venus Concept Ltd (“Venus”), with Venus continuing as the surviving corporation and a direct

12 wholly-owned subsidiary of Restoration Robotics (the “Proposed Transaction”).

13
            2.      On March 15, 2019, Restoration Robotics and Venus issued a joint press release
14
     announcing they had entered into an Agreement and Plan of Merger and Reorganization dated
15
     March 15, 2019 (the “Merger Agreement”) to combine the companies in an all-stock transaction,
16

17 whereby, each ordinary share of Venus and each preferred share of Venus will be converted into the

18 right to receive 8.6506 shares of Restoration Robotics common stock, subject to adjustment (the

19 “Exchange Ratio”). Restoration Robotics and Venus Concept shareholders will own approximately

20 15% and 85% of the combined company, respectively, on a fully diluted basis, without giving effect

21
     to the shares issued in the proposed equity financing that is expected to close immediately after the
22
     merger.
23
            3.      On September 10, 2019, defendants filed a proxy statement/prospectus on Form
24

25 424B3 (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that

26 Restoration Robotics stockholders vote in favor of the Stock Issuance, omits or misrepresents

27 material information concerning, among other things: (i) Restoration Robotics’ and Venus’

28
                                      -2-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 3 of 19



     financial projections, relied upon by the Company’s financial advisor, SVB Leerink LLC (“SVB
 1

 2 Leerink”), in its financial analyses; (ii) the valuation analyses performed by Restoration Robotics’

 3 financial advisor SVB Leerink regarding the Proposed Transaction; and (iii) potential conflicts of

 4 interest faced by Company insiders and SVB Leerink. Defendants authorized the issuance of the

 5
     false and misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.
 6
            4.      In short, unless remedied, Restoration Robotics’ public stockholders will be
 7
     irreparably harmed because the Proxy Statement’s material misrepresentations and omissions
 8
     prevent them from making a sufficiently informed voting decision on the Stock Issuance. Plaintiff
 9

10 seeks to enjoin the stockholder vote on the Stock Issuance unless and until such Exchange Act

11 violations are cured.

12                                     JURISDICTION AND VENUE
13
            5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
14
     14(a) and 20(a) of the Exchange Act promulgated thereunder pursuant to Section 27 of the
15
     Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).
16

17          6.      This Court has jurisdiction over defendants because each defendant is either a

18 corporation that conducts business in and maintains operations in this District, or is an individual

19 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

20 this Court permissible under traditional notions of fair play and substantial justice.

21
            7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s
22
     claims arose in this District, where a substantial portion of the actionable conduct took place, where
23
     most of the documents are electronically stored, and where the evidence exists.           Restoration
24

25 Robotics is incorporated in Delaware and is headquartered in this District. Moreover, each of the

26 Individual Defendants, as Company officers or directors, either resides in this District or has

27 extensive contacts within this District.

28
                                      -3-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 4 of 19



                                               THE PARTIES
 1

 2           8.    Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

 3 Restoration Robotics.

 4           9.    Defendant Restoration Robotics is a Delaware corporation and maintains its
 5
     principal executive offices at 128 Baytech Drive, San Jose, California 95134. Restoration Robotics’
 6
     common stock is traded on the NASDAQ Global Select Market under the ticker symbol “HAIR.”
 7
             10.   Defendant Ryan Rhodes (“Rhodes”) has served as President, Chief Executive Officer
 8
     (“CEO”) and a director of the Company since July 2016.
 9

10           11.   Defendant Frederic Moll (“Moll”) has served as Chairman of the Board and a

11 director of the Company since November 2002.

12           12.   Defendant Jeffrey Bird (“Bird”) has been a director of the Company since July 2005.
13
             13.   Defendant Gil Kliman (“Kliman”) has been a director of the Company since July
14
     2007.
15
             14.   Defendant Craig Taylor (“Taylor”) has been a director of the Company since March
16

17 2017.

18           15.   Defendant Shelley Thunen (“Thunen”) has been a director of the Company since

19 July 2015.

20           16.   Defendant Keith Sullivan (“Sullivan”) has been a director of the Company since July
21
     2018.
22
             17.   Defendants identified in paragraphs 10-16 are collectively referred to herein as the
23
     “Board” or the “Individual Defendants.”
24

25                                  OTHER RELEVANT ENTITIES

26

27

28
                                      -4-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 5 of 19



            18.     Venus is an innovative global medical technology company that develops,
 1

 2 commercializes, and delivers minimally invasive and non-invasive medical aesthetic technologies

 3 and related practice enhancement services.

 4          19.     Merger Sub is a direct, wholly-owned subsidiary of Restoration Robotics and was
 5
     formed solely for the purpose of carrying out the merger.
 6
                                      CLASS ACTION ALLEGATIONS
 7
            20.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules
 8
     of Civil Procedure on behalf of all persons and entities that own Restoration Robotics common
 9

10 stock (the “Class”). Excluded from the Class are defendants and their affiliates, immediate families,

11 legal representatives, heirs, successors or assigns and any entity in which defendants have or had a

12 controlling interest.

13
            21.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the
14
     Federal Rules of Civil Procedure.
15
            22.     The Class is so numerous that joinder of all members is impracticable. While the
16

17 exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

18 through discovery, Plaintiff believes that there are thousands of members in the Class. As of

19 September 6, 2019, there were 40,857,012 shares of Company common stock outstanding. All

20 members of the Class may be identified from records maintained by Restoration Robotics or its

21
     transfer agent and may be notified of the pendency of this action by mail, using forms of notice
22
     similar to that customarily used in securities class actions.
23
            23.     Questions of law and fact are common to the Class and predominate over questions
24

25 affecting any individual Class member, including, inter alia:

26                  (a)     Whether the Individual Defendants have violated Section 14(a) of the

27 Exchange Act;

28
                                      -5-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 6 of 19



                    (b)     Whether the Individual Defendants have violated Section 20(a) of the
 1

 2 Exchange Act; and

 3                  (c)     Whether Plaintiff and the other members of the Class would suffer

 4 irreparable injury were the Proposed Transaction consummated.

 5
            24.     Plaintiff will fairly and adequately protect the interests of the Class, and has no
 6
     interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff
 7
     has retained competent counsel experienced in litigation of this nature.
 8
            25.     A class action is superior to all other available methods for the fair and efficient
 9

10 adjudication of this controversy.         Plaintiff knows of no difficulty to be encountered in the

11 management of this action that would preclude its maintenance as a class action.

12          26.     Defendants have acted, or refused to act, on grounds generally applicable to the
13
     Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on
14
     behalf of the Class is appropriate.
15

16                                  SUBSTANTIVE ALLEGATIONS

17 Company Background and the Proposed Transaction

18
            27.     Restoration Robotics is a medical technology company developing and
19
     commercializing, the ARTAS System, a robotic device that assists physicians in performing many
20
     of the repetitive tasks that are a part of a follicular unit extraction surgery, a type of hair restoration
21

22 procedure. Restoration Robotics believes the ARTAS System is the first and only physician-

23 assisted robotic system that can identify and dissect hair follicular units directly from the scalp and

24 create recipient implant sites. The ARTAS System includes the ARTAS Hair Studio application, an

25 interactive three-dimensional patient consultation tool that enables a physician to create a simulated

26
     hair transplant model for use in patient consultations. Restoration Robotics received clearance from
27

28
                                      -6-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 7 of 19



     the U.S. Food and Drug Administration (“FDA”), in April 2011 to market the ARTAS System in
 1

 2 the U.S., and has sold the ARTAS System into 37 other countries.

 3          28.     In March 2018, Restoration Robotics received 510(k) clearance from the FDA to

 4 expand the ARTAS technology to include implantation, and in the third quarter of 2018,

 5
     Restoration Robotics commercially launched the next generation ARTAS System, called ARTAS
 6
     iX System, which incorporates the implantation functionality as well as other functionalities.
 7
            29.     As of December 31, 2018, the ARTAS System and ARTAS Hair Studio application
 8
     are protected by over 80 patents in the U.S. and over 110 international patents.
 9

10          30.     On March 15, 2019, Restoration Robotics announced its fourth quarter 2018 and full

11 year 2018 financial results. The Company reported revenue in the fourth quarter of 2018 of $6.7

12 million, a 14% increase from $5.9 million in the fourth quarter of 2017. Additionally, revenue for

13
     2018 was $22.0 million, a 3% increase from $21.3 million for 2017.
14
            31.     On May 15, 2019, Restoration Robotics announced its first quarter 2019 financial
15
     results. For the quarter, revenue was $5.4 million, an 8% increase from $5.0 million in the first
16

17 quarter of 2018. Additionally, gross margin in the first quarter of 2019 was 54% compared to 36%

18 in the first quarter of 2018. The change in gross margin for the first quarter was driven by a higher

19 average selling price per system sold during the period and ongoing cost reduction initiatives.

20 Moreover, the Company sold 14 ARTAS Systems in the first quarter, including 11 ARTAS iX

21
     Systems, 8 of which were sold in the U.S. and 3 in EMEA.
22
            32.     Also, on March 15, 2019, Restoration Robotics and Venus issued a joint press
23
     release announcing the Proposed Transaction that stated, in relevant part:
24

25
            SAN JOSE, CA and TORONTO, CANADA, March 15, 2019 — Restoration
26          Robotics, Inc. (“Restoration Robotics”) (NASDAQ: HAIR), a global leader in
            robotic hair restoration, and Venus Concept Ltd. (“Venus Concept”), a privately-held
27          global aesthetic technology leader, announced today that they have entered into a
            definitive merger agreement to combine the companies in an all-stock transaction.
28
                                      -7-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 8 of 19



            The transaction is expected to close in the third quarter of 2019, subject to customary
 1          closing conditions, including the approval by stockholders of Restoration Robotics
 2          and Venus Concept and receipt of all necessary regulatory approvals.

 3          Transaction Structure:

 4          Under the terms of the transaction, Restoration Robotics and Venus Concept
            shareholders will own approximately 15% and 85% of the combined company,
 5
            respectively, on a fully diluted basis, without giving effect to the shares issued in the
 6          proposed equity financing that is expected to close immediately after the merger. EW
            Healthcare Partners has committed to lead a $21 million equity investment, priced at
 7          $0.825 per share (subject to adjustment for stock splits), in the combined company’s
            common stock contingent on the closing of the merger transaction. Additional
 8          investors committed to participating in the proposed equity financing include
            HealthQuest Capital, Madryn Asset Management, Longitude Capital Management,
 9
            Fred Moll and Aperture Venture Partners. In addition to the equity financing, Fred
10          Moll and InterWest Partners previously funded a $5 million convertible note into
            Restoration Robotics which will convert into the combined company’s common
11          stock at the closing of the equity financing led the EW Healthcare, at a price of
            $0.825 per share (subject to adjustment for stock splits).
12

13          Concurrent with closing of the transaction, the Company anticipates effecting a
            reverse stock split. The Company expects to have approximately 283.2 million
14          shares outstanding (or approximately 18.9 million shares outstanding after giving
            effect to an anticipated 1-for-15 reverse stock split) and after taking into account
15          shares issued to the former Venus Concept shareholders in the merger, shares issued
            as part of the $21 million equity investment, and shares issued upon conversion of
16          the $5 million convertible notes.
17
     Insiders’ Interests in the Proposed Transaction
18
            33.    Restoration Robotics insiders are the primary beneficiaries of the Proposed
19
     Transaction, not the Company’s public stockholders. The Board and the Company’s executive
20

21 officers are conflicted because they will have secured unique benefits for themselves from the

22 Proposed Transaction not available to Plaintiff and Restoration Robotics’ public stockholders.

23          34.    The Company’s insiders stand to reap substantial financial benefits for securing the
24
     deal with Venus. For example, in connection with entering into the Merger Agreement, the Board
25
     approved a cash bonus payable to Mark Hair (“Hair”), the Company’s Chief Financial Officer, in
26
     the amount of $142,500.00, and a cash bonus payable to defendant Sullivan, the Company’s Chief
27

28
                                      -8-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 9 of 19



     Commercial Officer and a member of the Board, in the amount of $90,000.00, payable upon the
 1

 2 closing of the Proposed Transaction.

 3          35.    Additionally, as of August 14, 2019, Restoration Robotics’ executive officers held in

 4 the aggregate 81,878 shares of Restoration Robotics common stock, and as of December 31, 2018,

 5
     the directors held in the aggregate 3,624,722 shares of Restoration Robotics common stock,
 6
     including 90,000 shares of restricted Restoration Robotics common stock. Under the Merger
 7
     Agreement, each share of Restoration Robotics common stock that is issued and outstanding at the
 8
     effective time of the merger will remain issued and outstanding and such shares, subject to the
 9

10 reverse stock split to be effected in connection with the Proposed Transaction, will be unaffected by

11 the merger. Restoration Robotics estimates that the aggregate amount that would be payable in

12 settlement of the Restoration Robotics common stock held by Restoration Robotics’ non-employee

13
     directors and executive officers assuming that the merger was completed on August 14, 2019 is
14
     $2,692,444 and $60,819, assuming each executive were to experience a qualifying termination
15
     immediately following such date.
16

17          36.    Moreover, if they are terminated in connection with the Proposed Transaction,

18 Restoration Robotics’ named executive officers stand to receive substantial cash severance

19 payments in the form of golden parachute compensation, as set forth in the following table:

20

21                                                                         Perquisites/
                                                     Cash       Equity      Benefits        Total
22      Name                                        ($) (1)     ($) (2)      ($) (3)         ($)
        Ryan Rhodes                                 285,126            0     10,184        295,310
23      Mark Hair                                   361,456     371,400      19,040        751,896
        Chris Aronson                                46,667            0      4,814         51,481
24

25
     The Proxy Statement Contains Numerous Material Misstatements or Omissions
26
            37.    Defendants filed a materially incomplete and misleading Proxy Statement with the
27
     SEC and disseminated it to Restoration Robotics’ stockholders. The Proxy Statement misrepresents
28
                                      -9-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 10 of 19



     or omits material information that is necessary for the Company’s stockholders to make an
 1

 2 informed voting decision in connection with the Proposed Transaction.

 3          38.    Specifically, as set forth below, the Proxy Statement fails to provide Company

 4 stockholders with material information or provides them with materially misleading information

 5
     concerning: (i) Restoration Robotics’ and Venus’ financial projections, relied upon by the
 6
     Company’s financial advisor, SVB Leerink, in its financial analyses; (ii) the data and inputs
 7
     underlying the financial valuation analyses that support the fairness opinion provided by the
 8
     Company’s financial advisor SVB Leerink; and (iii) potential conflicts of interest faced by
 9

10 Company insiders and SVB Leerink.

11 Material Omissions Concerning Restoration Robotics’ and Venus’ Financial Projections

12          39.    The Proxy Statement omits material information regarding the Company’s and
13
     Venus’ financial projections provided by Restoration Robotics’ and Venus’ management and relied
14
     upon by SVB Leerink for its analyses.
15
            40.    For example, in connection with SVB Leerink’s Restoration Robotics Valuation
16

17 Analysis—Discounted Cash Flow Analysis, the Proxy Statement sets forth:

18          A discounted cash flow analysis is a traditional valuation methodology used to
            derive a valuation of an asset or set of assets by calculating the “present value” of
19          estimated future cash flows of the asset or set of assets. “Present value” refers to the
            current value of future cash flows or amounts and is obtained by discounting those
20          future cash flows or amounts by a discount rate that takes into account
21          macroeconomic assumptions and estimates of risk, the opportunity cost of capital,
            expected returns and other appropriate factors. SVB Leerink performed a discounted
22          cash flow analysis of Restoration Robotics’ Upside Case and Base Case Forecasts to
            calculate the estimated present value of the standalone unlevered, after-tax free
23          cash flows that Restoration Robotics was forecasted to generate from March 15,
            2019 (the Transaction announce date) through fiscal year 2025, which
24          unlevered, after-tax free cash flows were based on the Forecasts. SVB Leerink
25          calculated terminal values for Restoration Robotics by applying terminal revenue
            multiples of 1.00x to 3.00x, which terminal revenue multiples were based on the
26          revenue multiples of selected publicly traded medical technology companies that
            SVB Leerink deemed comparable for purposes of its analysis, to 2026 projected
27          revenue.
28
                                      - 10 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 11 of 19



     Proxy Statement at 106-7 (emphasis added). The Proxy Statement fails, however to disclose the
 1

 2 standalone unlevered, after-tax free cash flows that Restoration Robotics was forecasted to generate

 3 for the fiscal years 2023 through 2025, as well as the Company’s estimated 2026 projected revenue,

 4 for each of the Upside Case and Base Case Forecasts.

 5
            41.    Additionally, in connection with SVB Leerink’s Venus Concept Valuation
 6
     Analysis—Discounted Cash Flow Analysis, the Proxy Statement sets forth:
 7
            A discounted cash flow analysis is a traditional valuation methodology used to
 8          derive a valuation of an asset or set of assets by calculating the “present value” of
            estimated future cash flows of the asset or set of assets. “Present value” refers to the
 9
            current value of future cash flows or amounts and is obtained by discounting those
10          future cash flows or amounts by a discount rate that takes into account
            macroeconomic assumptions and estimates of risk, the opportunity cost of capital,
11          expected returns and other appropriate factors. SVB Leerink performed a discounted
            cash flow analysis of Venus Concept’s Upside Case and Base Case Forecasts to
12          calculate the estimated present value of the standalone unlevered, after-tax free
            cash flows that Venus Concept was forecasted to generate from March 15, 2019
13
            (the Transaction announcement date) through fiscal year 2025, which
14          unlevered, after-tax free cash flows were based on the Forecasts. SVB Leerink
            calculated terminal values for Venus Concept by applying terminal revenue
15          multiples of 1.00x to 3.00x, which terminal revenue multiples were based on the
            revenue multiples of selected publicly traded medical technology companies that
16          SVB Leerink deemed comparable for purposes of its analysis, to 2026 projected
17          revenue.

18 Id. at 112 (emphasis added).       The Proxy Statement fails, however to disclose the standalone

19 unlevered, after-tax free cash flows that Venus was forecasted to generate for the fiscal years 2023

20 through 2025, as well as Venus’ estimated 2026 projected revenue, for each of its Upside Case and

21
     Base Case Forecasts.
22
            42.    Moreover, the Proxy Statement is false or misleading with respect to how unlevered
23
     free cash flows were calculated for each of the Restoration Robotics Upside Case Forecasts
24

25 (calendar years 2021 and 2022), Venus Concept Base Case Forecasts and Venus Concept Upside

26 Case Forecasts. For each of the forecasts unlevered free cash flow was calculated as EBIT, plus

27 interest income, plus other income.        Yet, as shown in the following tables, for each of the
28
                                      - 11 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 12 of 19



     Restoration Robotics Upside Case Forecasts (calendar years 2021 and 2022), Venus Concept Base
 1

 2 Case Forecasts and Venus Concept Upside Case Forecasts, the EBIT amounts are higher than the

 3 unlevered free cash flow figures which does not comport with the definition of how the unlevered

 4 free cash flows were calculated.

 5
           The below table sets forth the Restoration Robotics Upside Case Forecasts:
 6
                                                                Projected Non-GAAP
 7                                                        Calendar year ended December 31,
 8                                                      2019      2020        2021      2022
           Revenue                                     $29,043   $40,073     $55,246   $75,611
 9         Gross Profit                                $14,514   $21,456     $33,147   $48,652
           EBIT                                       ($22,990) ($18,621) ($10,378) $ 1,088
10         Unlevered Free Cash Flow                   ($20,114) ($18,050) ($11,472) ($ 1,182)
11
     Id. at 116.
12
           The below table sets forth the Venus Concept Base Case Forecasts:
13
                                                               Projected Non-GAAP
14                                                       Calendar year ended December 31,
                                                     2019E        2020E      2021E     2022E
15
           Revenue                                  $113,250     $127,500 $144,000 $158,975
16         Gross Profit                             $ 86,635     $ 96,837 $109,603 $121,084
           EBIT                                     $ 6,811      $ 12,536 $ 21,043 $ 27,037
17         Unlevered Free Cash Flow                ($ 20,111) ($ 6,612) $ 7,966 $ 13,534
18 Id. at 118.

19         The table below sets forth the Venus Concept Upside Case Forecasts:
20
                                                               Projected Non-GAAP
21                                                       Calendar year ended December 31,
                                                     2019E        2020E      2021E     2022E
22         Revenue                                  $117,250     $135,600 $150,500 $165,550
           Gross Profit                             $ 89,259     $101,470 $112,757 $124,248
23         EBIT                                     $ 8,933      $ 16,582 $ 23,817 $ 29,858
24         Unlevered Free Cash Flow                ($ 21,311) ($ 4,037) $ 11,679 $ 15,561

25
     Id.
26
              43.      The Proxy Statement must disclose the correct definition of how the unlevered free
27

28 cash flows were calculated and all of the line items used to calculate the unlevered free cash flows
                                                   - 12 -
    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 13 of 19



     to correct the misleading statements in the Proxy Statement.
 1

 2          44.      The omission of this information renders the statements in the “Restoration

 3 Robotics Forecasts,” “Venus Concept Forecasts” and “Opinion of Restoration Robotics Financial

 4 Advisor” sections of the Proxy Statement false and/or materially misleading in contravention of the

 5
     Exchange Act.
 6
     Material Omissions Concerning SVB Leerink’s Financial Analyses
 7
            45.      The Proxy Statement describes SVB Leerink’s fairness opinion and the various
 8
     valuation analyses performed in support of its opinion. However, the description of SVB Leerink’s
 9

10 fairness opinion and analyses fails to include key inputs and assumptions underlying these analyses.

11 Without this information, as described below, Restoration Robotics’ public stockholders are unable

12 to fully understand these analyses and, thus, are unable to determine what weight, if any, to place on

13
     the SVB Leerink’s fairness opinion in determining whether to vote in favor of the Proposed
14
     Transaction.
15
            46.      With respect to SVB Leerink’s Restoration Robotics Valuation Analysis—
16

17 Discounted Cash Flow Analysis, the Proxy Statement fails to disclose: (i) the estimated present

18 value of the standalone unlevered, after-tax free cash flows that Restoration Robotics was

19 forecasted to generate from March 15, 2019 through fiscal year 2025; (ii) the implied terminal

20 values for the Company resulting from the analysis; (iii) the implied perpetuity growth rates

21
     resulting from the analysis; and (iv) quantification of the inputs and assumptions underlying the
22
     discount rate range of 15.0% to 17.0%.
23
            47.      With respect to SVB Leerink’s Venus Concept Valuation Analysis—Discounted
24

25 Cash Flow, the Proxy Statement fails to disclose: (i) the estimated present value of the standalone

26 unlevered, after-tax free cash flows that Venus was forecasted to generate from March 15, 2019

27 through fiscal year 2025; (ii) the implied terminal values for Venus resulting from the analysis; (iii)

28
                                      - 13 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 14 of 19



     the implied perpetuity growth rates resulting from the analysis; and (iv) quantification of the inputs
 1

 2 and assumptions underlying the discount rate range of 12.0% to 14.0%.

 3          48.      When a banker’s endorsement of the fairness of a transaction is touted to

 4 stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

 5
     range of ultimate values generated by those analyses must also be fairly disclosed.
 6
            49.      The omission of this information renders the statements in the “Restoration
 7
     Robotics Forecasts,” “Venus Concept Forecasts” and “Opinion of Restoration Robotics Financial
 8
     Advisor” sections of the Proxy Statement false and/or materially misleading in contravention of the
 9

10 Exchange Act.

11 Material Omissions Concerning Company Insiders’ and SVB Leerink’s Potential Conflicts of
   Interest
12
          50.    The Proxy Statement also fails to disclose the potential conflicts of interest faced
13

14 by the Company’s insiders and SVB Leerink.

15          51.      For example, the Proxy Statement sets forth that “[i]n connection with the merger,
16 Restoration Robotics’ board of directors approved payment of cash bonuses to each of Messrs. Hair

17
     and Sullivan in the amounts of $142,500 and $90,000, respectively. Such transaction bonuses shall
18
     be payable shortly following the effective time of the merger, less applicable withholdings and
19
     deductions, subject to their continued service to Restoration Robotics until immediately prior to the
20

21 effective time of the merger.” Id. at 121. The Proxy Statement fails, however, to disclose when the

22 Board agreed to the transaction bonuses for Hair and defendant Sullivan and all negotiations and

23 communications regarding such transaction bonuses.

24          52.      Additionally, the Proxy Statement sets forth:
25
            SVB Leerink LLC is a full-service securities firm engaged in securities trading and
26          brokerage activities as well as investment banking and financial advisory services. In
            the past two years, SVB Leerink provided certain investment banking services
27          to Venus Concept, but did not receive any compensation from Venus Concept for
            such services. Except with respect to the Transaction, in the past two years, SVB
28
                                      - 14 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 15 of 19



            Leerink has not been engaged to provide financial advisory or other services to
 1          Restoration Robotics, and, except as described below, has not received any
 2          compensation from Restoration Robotics during such period. In the ordinary course
            of business, SVB Leerink and its affiliates may, in the future, provide commercial
 3          and investment banking services to Restoration Robotics, Venus Concept or their
            respective affiliates and would expect to receive customary fees for the rendering of
 4          such services. In the ordinary course of their trading and brokerage activities, SVB
            Leerink or its affiliates have in the past and may in the future hold positions, for their
 5
            own account or the accounts of their customers, in equity, debt or other securities of
 6          Venus Concept, Restoration Robotics or their respective affiliates. Consistent with
            applicable legal and regulatory requirements, SVB Leerink has adopted policies and
 7          procedures to establish and maintain the independence of its research departments
            and personnel. As a result, SVB Leerink’s research analysts may hold views, make
 8          statements or investment recommendations and/or publish research reports with
            respect to Restoration Robotics and the proposed Transaction and other participants
 9
            in the Transaction that differ from the views of SVB Leerink’s investment banking
10          personnel.

11 Id. at 113 (emphasis added). The Proxy Statement fails, however, to disclose the certain investment

12 banking services that SVB Leerink performed for Venus in the past two years.

13
            53.      Full disclosure of investment banker compensation and all potential conflicts is
14
     required due to the central role played by investment banks in the evaluation, exploration, selection,
15
     and implementation of strategic alternatives.
16

17          54.      The omission of this information renders the statements in the “Background of the

18 Merger,” “Interests of Restoration Robotics’ Directors and Executive Officers in the Merger” and

19 “Opinion of Restoration Robotics Financial Advisor” sections of the Proxy Statement false and/or

20 materially misleading in contravention of the Exchange Act.

21
            55.      The Individual Defendants were aware of their duty to disclose this information
22
     and acted negligently (if not deliberately) in failing to include this information in the Proxy
23
     Statement. Absent disclosure of the foregoing material information prior to the stockholder vote on
24

25 the Proposed Transaction, Plaintiff and the other stockholders of Restoration Robotics will be

26 unable to make a fully-informed decision whether to vote in favor of the Proposed Transaction and

27 are thus threatened with irreparable harm warranting the injunctive relief sought herein.

28
                                      - 15 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 16 of 19




 1                                         CLAIMS FOR RELIEF
 2
                                                   COUNT I
 3
      Class Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act and
 4                            SEC Rule 14a-9 Promulgated Thereunder
 5          56.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.
 6
            57.      During the relevant period, defendants disseminated the false and misleading Proxy
 7
     Statement specified above, which failed to disclose material facts necessary to make the statements
 8
     made, in light of the circumstances under which they were made, not misleading in violation of
 9

10 Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

11          58.      By virtue of their positions within the Company, the defendants were aware of this

12 information and of their duty to disclose this information in the Proxy Statement. The Proxy

13 Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

14
     omitted material facts, including material information about the Company’s and Venus’ financial
15
     projections, the data and inputs underlying the financial valuation analyses that support the fairness
16
     opinion provided by the Company’s financial advisor, and potential conflicts of interest faced by
17

18 Company insiders and the Company’s financial advisor. The defendants were at least negligent in

19 filing the Proxy Statement with these materially false and misleading statements.

20          59.      The omissions and false and misleading statements in the Proxy Statement are
21
     material in that a reasonable stockholder will consider them important in making a voting decision
22
     on the Proposed Transaction.
23
            60.      By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act
24
     and SEC Rule 14a-9 promulgated thereunder.
25

26          61.      Because of the false and misleading statements in the Proxy Statement, Plaintiff

27 and the Class are threatened with irreparable harm, rendering money damages inadequate.

28
                                      - 16 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 17 of 19



     Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.
 1

 2                                                COUNT II

 3                          Class Claims Against the Individual Defendants for
                              Violations of Section 20(a) of the Exchange Act
 4
            62.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.
 5
            63.      The Individual Defendants acted as controlling persons of Restoration Robotics
 6

 7 within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

 8 positions as officers and/or directors of Restoration Robotics and participation in and/or awareness
 9 of the Company’s operations and/or intimate knowledge of the false statements contained in the

10 Proxy Statement, they had the power to influence and control and did influence and control, directly

11
     or indirectly, the decision-making of the Company, including the content and dissemination of the
12
     various statements that Plaintiff contends are false and misleading.
13
            64.      Each of the Individual Defendants was provided with or had unlimited access to
14

15 copies of the Proxy Statement alleged by Plaintiff to be misleading prior to and/or shortly after

16 these statements were issued and had the ability to prevent the issuance of the statements or cause

17 them to be corrected.

18
            65.      In particular, each of the Individual Defendants had direct and supervisory
19
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
20
     the power to control and influence the particular transactions giving rise to the violations as alleged
21
     herein, and exercised the same.         The Proxy Statement at issue contains the unanimous
22

23 recommendation of the Individual Defendants to approve the Proposed Transaction. They were

24 thus directly involved in the making of the Proxy Statement.

25          66.      In addition, as the Proxy Statement sets forth at length, and as described herein, the
26
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
27
     Transaction. The Proxy Statement purports to describe the various issues and information that they
28
                                      - 17 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 18 of 19



     reviewed and considered—descriptions the Company directors had input into.
 1

 2          67.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 3 of the Exchange Act.

 4          68.       As set forth above, the Individual Defendants had the ability to exercise control
 5
     over and did control a person or persons who have each violated Section 14(a) of the Exchange Act
 6
     and SEC Rule 14a-9 promulgated thereunder, by their acts and omissions as alleged herein. By
 7
     virtue of their positions as controlling persons, these defendants are liable pursuant to Section 20(a)
 8
     of the Exchange Act.       As a direct and proximate result of defendants’ conduct, Restoration
 9

10 Robotics’ stockholders will be irreparably harmed.

11                                         PRAYER FOR RELIEF
12          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
13
     injunctive relief, in his favor on behalf of Restoration Robotics, and against defendants, as follows:
14
            A.      Ordering that this action may be maintained as a class action and certifying Plaintiff
15
     as the Class representative and Plaintiff’s counsel as Class counsel;
16

17          B.      Preliminarily and permanently enjoining defendants and all persons acting in concert

18 with them from proceeding with, consummating, or closing the Proposed Transaction;

19          C.      In the event defendants consummate the Proposed Transaction, rescinding it and
20 setting it aside or awarding rescissory damages to Plaintiff;

21
            D.      Awarding Plaintiff the costs of this action, including reasonable allowance for
22
     Plaintiff’s attorneys’ and experts’ fees; and
23
            E.      Granting such other and further relief as this Court may deem just and proper.
24

25                                             JURY DEMAND

26          Plaintiff demands a trial by jury on all claims and issues so triable.

27

28
                                      - 18 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 3:19-cv-06004-MMC Document 1 Filed 09/24/19 Page 19 of 19




 1 Dated: September 24, 2019          WEISSLAW LLP
                                      Joel E. Elkins
 2

 3                                    By: /s/ Joel E. Elkins
 4                                    Joel E. Elkins
                                      9107 Wilshire Blvd., Suite 450
 5                                    Beverly Hills, CA 90210
                                      Telephone: 310/208-2800
 6                                    Facsimile: 310/209-2348
                                              -and-
 7                                    Richard A. Acocelli
                                      1500 Broadway, 16th Floor
 8                                    New York, NY 10036
                                      Telephone: 212/682-3025
 9                                    Facsimile: 212/682-3010
10
                                      Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     - 19 -
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
